EXHIBIT  10.1

 

[img001.jpg]

 

NEITHER THIS NOTE NOR THE SECURITIES THAT MAY BE ISSUED BY THE COMPANY UPON
CONVERSION HEREOF (COLLECTIVELY, THE "SECURITIES") HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT, OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION
IS NOT REQUIRED UNDER THE 1933 ACT OR; (III) UNLESS SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.

 

12% CONVERTIBLE PROMISSORY NOTE

 

MATURITY DATE OF SEPTEMBER 3, 2016 *THE "MATURITY DATE"

 

$250,000 DECEMBER 3, 2015 *THE "ISSUANCE DATE"

 

FOR VALUE RECEIVED, XLI Technologies, Inc., a Nevada Corporation (the "Company")
doing business in Las Vegas, NV, hereby promises to pay to the order of JSJ
Investments Inc., an accredited investor and Texas Corporation, or its assigns
(the "Holder"), the principal amount of Two Hundred and Fifty Thousand Dollars
($250,000) ("Note"), on demand of the Holder at any time on or after September
3, 2016 (the "Maturity Date"), and to pay interest on the unpaid principal
balance hereof at the rate of Twelve Percent (12%) per annum (the "Interest
Rate") commencing on the date hereof (the "Issuance Date").

 



 

1.

Payments of Principal and Interest.



 

a.

Pre-Payment of Principal. The Company may pay this Note in full, together with
any and all accrued and unpaid interest, plus any applicable pre-payment premium
set forth herein and subject to the terms of this Section 1.a, at any time on or
prior to the date which occurs 180 days after the Issuance Date hereof (the
"Prepayment Date"). In the event the Note is not prepaid in full on or before
the Prepayment Date, it shall be deemed a "Pre-Payment Default" hereunder. Until
the Ninetieth (90th) day after the Issuance Date the Company may pay the
principal at a cash redemption premium of 135%, in addition to outstanding
interest, without the Holder's consent; from the 91st day to the One Hundred and
Twentieth (120th) day after the Issuance Date, the Company may pay the principal
at a cash redemption premium of 140%, in addition to outstanding interest,
without the Holder's consent; from the 121st day to the Prepayment Date, the
Company may pay the principal at a cash redemption premium of 145%, in addition
to outstanding interest, without the Holder's consent. After the Prepayment Date
this Note shall have a cash redemption premium of 150% of the then outstanding
principal amount of the Note, plus accrued interest and Default Interest, if
any, which may only be paid by the Company upon Holder's prior written consent.

b.

Demand of Repayment. The principal and interest balance of this Note shall be
paid to the Holder hereof on demand by the Holder at any time on or after the
Maturity Date. The Default Amount (defined herein), if applicable, shall be paid
to Holder hereof on demand by the Holder at any time such Default Amount becomes
due and payable to Holder.

c.

Interest. This Note shall bear interest ("Interest") at the rate of Twelve
Percent (12%) per annum from the Issuance Date until the same is paid, or
otherwise converted in accordance with Section 2 below, in full and the Holder,
at the Holder's sole discretion, may include any accrued but unpaid Interest in
the Conversion Amount. Interest shall commence accruing on the Issuance Date,
shall be computed on the basis of a 365-day year and the actual number of days
elapsed and shall accrue daily and, after the Maturity Date, compound quarterly.
Upon an Event of Default, as defined in Section 10 below, the Interest Rate
shall increase to Eighteen Percent (18%) per annum for so long as the Event of
Default is continuing ("Default Interest").

d.

General Payment Provisions. This Note shall be paid in lawful money of the
United States of America by check or wire transfer to such account as the Holder
may from time to time designate by written notice to the Company in accordance
with the provisions of this Note. Whenever any amount expressed to be due by the
terms of this Note is due on any day which is not a Business Day (as defined
below), the same shall instead be due on the next succeeding day which is a
Business Day and, in the case of any interest payment date which is not the date
on which this Note is paid in full, the extension of the due date thereof shall
not be taken into account for purposes of determining the amount of interest due
on such date. For purposes of this Note, "Business Day" shall mean any day other
than a Saturday, Sunday or a day on which commercial banks in the State of Texas
are authorized or required by law or executive order to remain closed.

 

 1

 

 

[img001.jpg]

 



 

2.

Conversion of Note. At any time after the Prepayment Date, including prior to,
upon, or after the Maturity Date, the Conversion Amount (see Paragraph 2(a)(i))
of this Note shall be convertible into shares of the Company's common stock (the
"Common Stock") according to the terms and conditions set forth in this
Paragraph 2.



 



a.

Certain Defined Terms. For purposes of this Note, the following terms shall have
the following meanings:



 



 

i.

"Conversion Amount" means the sum of (a) the principal amount of this Note to be
converted with respect to which this determination is being made, (b) Interest;
and (c) Default Interest, if any, if so included at the Holder's sole
discretion.

 

 

ii.

"Conversion Price" means the lower of: (i) a 40% discount to the lowest trading
price during the previous twenty (20) trading days to the date of a Conversion
Notice; or (ii) a 40% discount to the lowest trading price during the previous
twenty (20) trading days before the date that this note was executed.

 

 

iii.

"Person" means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

 

iv.

"Shares" means the Shares of the Common Stock of the Company into which any
balance on this Note may be converted upon submission of a "Conversion Notice"
to the Company substantially in the form attached hereto as Exhibit 1.



 



 

 

b.

Holder's Conversion Rights. At any time after the Prepayment Date, including
prior to, upon, or after the Maturity Date, the Holder shall be entitled to
convert all of the outstanding and unpaid principal amount of this Note into
fully paid and non-assessable shares of Common Stock in accordance with the
stated Conversion Price. The Holder shall not be entitled to convert on a
Conversion Date that amount of the Note in connection with that number of shares
of Common Stock which would be in excess of the sum of the number of shares of
Common Stock issuable upon the conversion of the Note with respect to which the
determination of this provision is being made on a Conversion Date, which would
result in beneficial ownership by the Holder and its affiliates of more than
4.99% of the outstanding shares of Common Stock of the Company on such
Conversion Date. For the purposes of the provision to the immediately preceding
sentence, beneficial ownership shall be determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and Regulation 13d-3
thereunder. Subject to the foregoing, the Holder shall not be limited to
aggregate conversions of 4.99% ("Conversion Limitation 1"). The Holder shall
have the authority to determine whether the restriction contained in this
Section 2(b) will limit any conversion hereunder. The Holder may waive the
conversion limitation described in this Section 2(b), in whole or in part, upon
and effective after 61 days prior written notice to the Company to increase such
percentage to up to 9.99% or any other amount as determined by Holder in its
sole discretion ("Conversion Limitation 2").

 

 

 

 

c.

Fractional Shares. The Company shall not issue any fraction of a share of Common
Stock upon any conversion; if such issuance would result in the issuance of a
fraction of a share of Common Stock, the Company shall round such fraction of a
share of Common Stock up to the nearest whole share except in the event that
rounding up would violate the conversion limitation set forth in section 2(b)
above.

 

 

 

 

d.

Conversion Amount. The Conversion Amount shall be converted pursuant to Rule
144(b)(1)(ii) and Rule 144(d)(1)(ii) as promulgated by the Securities and
Exchange Commission under the Securities Act of 1933, as amended, into
unrestricted shares at the Conversion Price.



 



 

e.

Mechanics of Conversion. The conversion of this Note shall be conducted in the
following manner:



 

 

i.

Holder's Conversion Requirements. To convert this Note into shares of Common
Stock on any date set forth in the Conversion Notice by the Holder (the
"Conversion Date"), the Holder shall transmit by email, facsimile or otherwise
deliver, for receipt on or prior to 11:59 p.m., Eastern Time, on such date or on
the next business day, a copy of a fully executed notice of conversion in the
form attached hereto as Exhibit 1 to the Company.

 

 

ii.

Company's Response. Upon receipt by the Company of a copy of a Conversion
Notice, the Company shall as soon as practicable, but in no event later than one
(1) Business Day after receipt of such Conversion Notice, send, via email,
facsimile or overnight courier, a confirmation of receipt of such Conversion
Notice to such Holder indicating that the Company will process such Conversion
Notice in accordance with the terms herein. Within two (2) Business Days after
the date the Conversion Notice is delivered, the Company shall have issued and
electronically transferred the shares to the Broker indicated in the Conversion
Notice; should the Company be unable to transfer the shares electronically, it
shall, within two (2) Business Days after the date the Conversion Notice was
delivered, have surrendered to an overnight courier for delivery the next day to
the address as specified in the Conversion Notice, a certificate, registered in
the name of the Holder, for the number of shares of Common Stock to which the
Holder shall be entitled.

 

 2

 

 

[img001.jpg]

 

 

iii.

Record Holder. The person or persons entitled to receive the shares of Common
Stock issuable upon a conversion of this Note shall be treated for all purposes
as the record holder or holders of such shares of Common Stock on the Conversion
Date.

 

 

iv.

Timely Response by Company. Upon receipt by Company of a Conversion Notice,
Company shall respond within one business day to Holder confirming the details
of the Conversion, and provide within two business days the Shares requested in
the Conversion Notice.

 

 

v.

Liquidated Damages for Delinquent Response. If the Company fails to deliver for
whatever reason (including any neglect or failure by, e.g., the Company, its
counsel or the transfer agent) to Holder the Shares as requested in a Conversion
Notice within three (3) business days of the Conversion Date, the Company shall
be deemed in "Default of Conversion." Beginning on the fourth (4th) business day
after the date of the Conversion Notice, after the Company is deemed in Default
of Conversion, there shall accrue liquidated damages (the "Conversion Damages")
of Additional Shares due to Holder equal to Twenty-Five percent (25%) of the
number stated in the Conversion Notice and for every five (5) Trading Days while
a Default of Conversion is in effect and continuing the Company shall continue
to incur a Conversion Penalty in the amount of Twenty-Five percent (25%) of the
number of shares stated in the Conversion Notice issuable to Holder (the
"Additional Shares"), which may be applied to the Conversion at the Holder's
election. The Additional Shares shall be issued and the amount of the Note
retired will not be reduced beyond that stated in the Conversion Notice. If the
Additional Shares owed the Holder cause the Shares requested by the Conversion
Notice to exceed Conversion Limitation 1 or Conversion Limitation 2, as
applicable, the Holder may opt instead to have the Conversion Amount reduced by
the value, as calculated using the Conversion Price, of the Additional Shares
owing to Holder pursuant to this Section 2(e)(v). At any time after a Default of
Conversion the Holder may, at their sole discretion, rescind the Conversion The
Parties agree that, at the time of drafting of this Note, the Holder's damages
as to the delinquent response are incapable or difficult to estimate and that
the liquidated damages called for is a reasonable forecast of just compensation.

 

 

vi.

Liquidated Damages for Inability to Issue Shares. If the Company fails to
deliver Shares requested by a Conversion Notice due to an exhaustion of
authorized and issuable common stock such that the Company must increase the
number of shares of authorized Common Stock before the Shares requested may be
issued to the Holder, the discount set forth in the Conversion Price will be
increased by 5% for the Conversion Notice in question and all future Conversion
Notices until the outstanding principal and interest of the Note is converted or
paid in full. These liquidated damages shall not render the penalties prescribed
by Paragraph 2(e)(v) void, and shall be applied in conjunction with Paragraph
2(e)(v) unless otherwise agreed to in writing by the Holder. The Parties agree
that, at the time of drafting of this Note, the Holder's damages as to the
inability to issue shares are incapable or difficult to estimate and that the
liquidated damages called for is a reasonable forecast of just compensation.

 

 

vii.

Rescindment of Conversion Notice. If: (i) the Company fails to respond to Holder
within one business day from the date of delivery of a Conversion Notice
confirming the details of the Conversion, (ii) the Company fails to provide the
Shares requested in the Conversion Notice within three business days from the
date of the delivery of the Conversion Notice, (iii) the Holder is unable to
procure a legal opinion required to have the Shares issued unrestricted and/or
deposited to sell for any reason related to the Company's standing with the SEC
or FINRA, or any action or inaction by the Company, (iv) the Holder is unable to
deposit the Shares requested in the Conversion Notice for any reason related to
the Company's standing with the SEC or FINRA, or any action or inaction by the
Company, (v) if the Holder is informed that the Company does not have the
authorized and issuable Shares available to satisfy the Conversion, or (vi) if
OTC Markets changes the Company's designation to 'Limited Information' (Yield),
'No Information' (Stop Sign), 'Caveat Emptor' (Skull and Crossbones), or 'OTC',
'Other OTC' or 'Grey Market' (Exclamation Mark Sign) on the day of or any day
after the date of the Conversion Notice, the Holder maintains the option and
sole discretion to rescind the Conversion Notice ("Rescindment") by delivering a
notice of rescindment to the Company in the same manner that a Conversion Notice
is required to be delivered to the Company pursuant to the terms of this Note.

 

 

viii.

Transfer Agent Fees and Legal Fees. The issuance of the certificates shall be
without charge or expense to the Holder. The Company shall pay any and all
Transfer Agent fees, legal fees, and advisory fees required for execution of
this Note and processing of any Notice of Conversion, including but not limited
to the cost of obtaining a legal opinion with regard to the Conversion. The
Holder will deduct $5,000 from the principal payment of the Note solely to cover
the cost of obtaining any and all legal opinions required to obtain the Shares
requested in any given Conversion Notice. These fees do not make provision for
or suffice to defray any legal fees incurred in collection or enforcement of the
Note as described in Paragraph 13. The Holder will deduct 3rd party due
diligence fees due Carter, Terry & Company, Inc. in the amount of $25,000 from
the principal payment of the Note.

 

 

ix.

Conversion Right Unconditional. If the Holder shall provide a Notice of
Conversion as provided herein, the Company's obligations to deliver Common Stock
shall be absolute and unconditional, irrespective of any claim of setoff,
counterclaim, recoupment, or alleged breach by the Holder of any obligation to
the Company.

 



 3

 



 

[img001.jpg]

 



 

3.

Other Rights of Holder: Reorganization, Reclassification, Consolidation, Merger
or Sale. Any recapitalization, reorganization, reclassification, consolidation,
merger, sale of all or substantially all of the Company's assets to another
Person or other transaction which is effected in such a way that holders of
Common Stock are entitled to receive (either directly or upon subsequent
liquidation) stock, securities or assets with respect to or in exchange for
Common Stock is referred to herein as "Organic Change." Prior to the
consummation of any (i) Organic Change or (ii) other Organic Change following
which the Company is not a surviving entity, the Company will secure from the
Person purchasing such assets or the successor resulting from such Organic
Change (in each case, the "Acquiring Entity") a written agreement (in form and
substance reasonably satisfactory to the Holder) to deliver to Holder in
exchange for this Note, a security of the Acquiring Entity evidenced by a
written instrument substantially similar in form and substance to this Note, and
reasonably satisfactory to the Holder. Prior to the consummation of any other
Organic Change, the Company shall make appropriate provision (in form and
substance reasonably satisfactory to the Holder) to ensure that the Holder will
thereafter have the right to acquire and receive in lieu of or in addition to
(as the case may be) the shares of Common Stock immediately theretofore
acquirable and receivable upon the conversion of the Note, such shares of stock,
securities or assets that would have been issued or payable in such Organic
Change with respect to or in exchange for the number of shares of Common Stock
which would have been acquirable and receivable upon the conversion of the Note
as of the date of such Organic Change (without taking into account any
limitations or restrictions on the convertibility of the Note set forth in
Section 2(b) or otherwise). All provisions of this Note must be included to the
satisfaction of Holder in any new Note created pursuant to this section.

 

 

4.

Representations and Warranties of the Company. In connection with the
transactions provided for herein, the Company hereby represents and warrants to
the Holder the following:



 



 

a.

Organization, Good Standing and Qualification. The Company is a corporation duly
organized, validly existing and in good standing under the laws of the state of
its incorporation and has all requisite corporate power and authority to carry
on its business as now conducted. The Company is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on its business or properties.

 

 

b.

Authorization. All corporate action has been taken on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement. The Company has taken all corporate
action required to make all of the obligations of the Company reflected in the
provisions of this Agreement, valid and enforceable obligations. The shares of
capital stock issuable upon conversion of the Note have been authorized or will
be authorized prior to the issuance of such shares.

 

 

c.

Fiduciary Obligations. The Company hereby represents that it intends to use the
proceeds of the Note primarily for the operations of its business and not for
any personal, family, or household purpose. The Company hereby represents that
its board of directors, in the exercise of its fiduciary duty, has approved the
execution of this Agreement based upon a reasonable belief that the proceeds of
the Note provided for herein is appropriate for the Company after reasonable
inquiry concerning its financial objectives and financial situation.

 

 

d.

Data Request Form. The Company hereby represents and warrants to Holder that all
of the information furnished to Holder pursuant to the data request form ("DRF")
dated November 17, 2015 is true and correct in all material respects as of the
date hereof.



 



5.

Covenants of the Company.



 

 

a.

So long as the Company shall have any obligations under this Note, the Company
shall not without the Holder's prior written consent pay, declare or set apart
for such payment any dividend or other distribution (whether in cash, property,
or other securities) on shares of capital stock solely in the form of additional
shares of Common Stock

 

 

b.

So long as the Company shall have any obligations under this Note, the Company
shall not without the Holder's prior written consent redeem, repurchase, or
otherwise acquire (whether for cash or in exchange for property or other
securities) in any one transaction or series of transactions any shares of
capital stock of the Company or any warrants, rights, or options to acquire any
such shares.

 

 

c.

So long as the Company shall have any obligations under this Note, the Company
shall not without the Holder's prior written consent incur any liability for
borrowed money, except (a) borrowings in existence as of this date and of which
the Company has informed the Holder in writing before the date hereof or (b)
indebtedness to trade creditors or financial institutions incurred in the
ordinary course of business.

 

 

d.

So long as the Company shall have any obligations under this Note, the Company
shall not without the Holder's prior written consent sell, lease, or otherwise
dispose of a significant portion of its assets outside the ordinary course of
business. Any consent to the disposition of any assets may be conditioned upon a
specified use of the proceeds thereof.

 





 4

 

 

[img001.jpg]

 



6.

Issuance of Common Stock Equivalents. If the Company, at any time after the
Issuance Date, shall issue any securities convertible into or exchangeable for,
directly or indirectly, Common Stock ("Convertible Securities"), other than the
Note, or any rights or warrants or options to purchase any such Common Stock or
Convertible Securities, shall be issued or sold (collectively, the "Common Stock
Equivalents") and the aggregate of the price per share for which additional
Shares of Common Stock may be issuable thereafter pursuant to such Common Stock
Equivalent, plus the consideration received by the Company for issuance of such
Common Stock Equivalent divided by the number of shares of Common Stock issuable
pursuant to such Common Stock Equivalent (the "Aggregate Per Common Share
Price") shall be less than the applicable Conversion Price then in effect, or
if, after any such issuance of Common Stock Equivalents, the price per share for
which additional Shares of Common Stock may be issuable thereafter is amended or
adjusted, and such price as so amended shall make the Aggregate Per Share Common
Price be less than the applicable Conversion Price in effect at the time of such
amendment or adjustment, then the applicable Conversion Price upon each such
issuance or amendment shall be reduced to the lower of: (i) the Conversion
Price; or (ii) a twenty-five percent (25%) discount to the lowest Aggregate Per
Common Share Price (whether or not such Common Stock Equivalents are actually
then exercisable, convertible or exchangeable in whole or in part) as of the
earlier of (A) the date on which the Company shall enter into a firm contract
for the issuance of such Common Stock Equivalent, or (B) the date of actual
issuance of such Common Stock Equivalent. No adjustment of the applicable
Conversion Price shall be made under this Section 6 upon the issuance of any
Convertible Security which is outstanding on the day immediately preceding the
Issuance Date.

7.

Reservation of Shares. The Company shall at all times, so long as any principal
amount of the Note is outstanding, reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the Note, such number of shares of Common Stock as
shall at all times be sufficient to effect the conversion of all of the
principal amount, plus Interest and Default Interest, if any, of the Note then
outstanding ("Share Reserve"). The initial number of shares of Common Stock
reserved for conversions of the Note shall be calculated as four times the
number of shares necessary to convert the entire value of the Note on the day it
was executed, unless the Holder stipulates otherwise in the "Irrevocable Letter
of Instructions to the Transfer Agent." So long as this Note is outstanding,
upon written request of the Holder or via telephonic communication, the
Company's Transfer Agent shall furnish to the Holder the then-current number of
common shares issued and outstanding, the then-current number of common shares
authorized, the then-current number of unrestricted shares, and the then-current
number of shares reserved for third parties.

8.

Voting Rights. The Holder of this Note shall have no voting rights as a note
holder, except as required by law, however, upon the conversion of any portion
of this Note into Common Stock, Holder shall have the same voting rights as all
other Common Stock holders with respect to such shares of Common Stock then
owned by Holder.

9.

Reissuance of Note. In the event of a conversion or redemption pursuant to this
Note of less than all of the Conversion Amount represented by this Note, the
Company shall promptly cause to be issued and delivered to the Holder, upon
tender by the Holder of the Note converted or redeemed, a new note of like tenor
representing the remaining principal amount of this Note which has not been so
converted or redeemed and which is in substantially the same form as this Note,
as set forth above.

10.

Default and Remedies.



 



 

a.

Event of Default. For purposes of this Note, an "Event of Default" shall occur
upon:



 

 

i.

the Company's default in the payment of the outstanding principal, Interest or
Default Interest of this Note when due, whether at Maturity, acceleration or
otherwise;

 

 

ii.

the occurrence of a Default of Conversion as set forth in Section 2(e)(v);

 

 

iii.

the failure by the Company for ten (10) days after notice to it to comply with
any material provision of this Note not included in this Section 10(a);

 

 

iv.

the Company's breach of any covenants, warranties, or representations made by
the Company herein;

 

 

v.

any of the information in the DRF is false or misleading in any material
respect;

 

 

vi.

the default by the Company in any Other Agreement entered into by and between
the Company and Holder, for purposes hereof "Other Agreement" shall mean,
collectively, all agreements and instruments between, among or by: (1) the
Company, and, or for the benefit of, (2) the Holder and any affiliate of the
Holder, including without limitation, promissory notes;

 

 

vii.

the cessation of operations of the Company or a material subsidiary;

 





 5

 

 

[img001.jpg]

 



 

viii.

the Company pursuant to or within the meaning of any Bankruptcy Law; (a)
commences a voluntary case; (b) consents to the entry of an order for relief
against it in an involuntary case; (c) consents to the appointment of a
Custodian of it or for all or substantially all of its property; (d) makes a
general assignment for the benefit of its creditors; or (e) admits in writing
that it is generally unable to pay its debts as the same become due;

 

 

ix.

court of competent jurisdiction entering an order or decree under any Bankruptcy
Law that: (a) is for relief against the Company in an involuntary case; (b)
appoints a Custodian of the Company or for all or substantially all of its
property; or (c) orders the liquidation of the Company or any subsidiary, and
the order or decree remains unstayed and in effect for thirty (30) days;

 

 

x.

the Company files a Form 15 with the SEC;

 

 

xi.

the Company's failure to timely file all reports required to be filed by it with
the Securities and Exchange Commission;

 

 

xii.

the Company's failure to timely file all reports required to be filed by it with
OTC Markets to remain a "Current Information" designated company;

 

 

xiii.

the Company sells securities after the Issuance Date that do not have a fixed
conversion price;



 

 

xiv.

the Company's Common Stock is reported as "No Inside" by OTC Markets at any time
while any principal, Interest or Default Interest under the Note remains
outstanding;

 

 

xv.

the Company's failure to maintain the required Share Reserve pursuant to the
terms of the Irrevocable Letter of Instructions to the Transfer Agent;

 

 

xvi.

the Company directs its transfer agent not to transfer, or delays, impairs, or
hinders its transfer agent in transferring or issuing (electronically or in
certificated form) any certificate for Shares of Common Stock to be issued to
the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or fails to remove (or directs its transfer agent not to
remove or impairs, delays and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw and stop transfer instructions) on any
certificate for any Shares of Common Stock issued to the Holder upon conversion
of or otherwise pursuant to this Note as and when required by this Note (or
makes any written announcement, statement or threat that it does not intend to
honor its obligations pursuant to a Conversion Notice submitted by the Holder)
and any such failure shall continue uncured for three (3) Business Days after
the Conversion Notice has been delivered to the Company by Holder;

 

 

xvii.

the Company's failure to remain current in its billing obligations with its
transfer agent and such delinquency causes the transfer agent to refuse to issue
Shares to Holder pursuant to a Conversion Notice;

 

 

xviii.

the Company effectuates a reverse split of its Common Stock and fails to provide
twenty (20) days prior written notice to Holder of its intention to do so; or

 

 

xix.

OTC Markets changes the Company's designation to 'No Information' (Stop Sign),
'Caveat Emptor' (Skull and Crossbones), or 'OTC', 'Other OTC' or 'Grey Market'
(Exclamation Mark Sign) arising out of any action or inaction by the Company.

 

 

 

 

 

 

 

The Term "Bankruptcy Law" means Title 11, U.S. Code, or any similar Federal or
State Law for the relief of debtors. The term "Custodian" means any receiver,
trustee, assignee, liquidator or similar official under any Bankruptcy Law.

 

 6

 

 

[img001.jpg]

 

 

b.

Remedies. If an Event of Default occurs, the Holder may in its sole discretion
determine to request immediate repayment of all or any portion of the Note that
remains outstanding; at such time the Company will be required to pay the
Company the Default Amount (defined herein) in cash. For purposes hereof, the
"Default Amount" shall mean: the product of (A) the then outstanding principal
amount of the Note, plus accrued Interest and Default Interest, divided by (B)
the Conversion Price as determined on the Issuance Date, multiplied by (C) the
highest price at which the Common Stock traded at any time between the Issuance
Date and the date of the Event of Default. If the Company fails to pay the
Default Amount within five (5) Business Days of written notice that such amount
is due and payable, then Holder shall have the right at any time, so long as the
Company remains in default (and so long and to the extent there are a sufficient
number of authorized but unissued shares), to require the Company, upon written
notice, to immediately issue, in lieu of the Default Amount, the number of
shares of Common Stock of the Company equal to the Default Amount divided by the
Conversion Price then in effect.

 

11.

Vote to Change the Terms of this Note. This Note and any provision hereof may
only be amended by an instrument in writing signed by the Company and the
Holder.

12.

Lost or Stolen Note. Upon receipt by the Company of evidence satisfactory to the
Company of the loss, theft, destruction or mutilation of this Note, and, in the
case of loss, theft or destruction, of an indemnification undertaking by the
Holder to the Company in a form reasonably acceptable to the Company and, in the
case of mutilation, upon surrender and cancellation of the Note, the Company
shall execute and deliver a new Note of like tenor and date and in substantially
the same form as this Note; provided, however, the Company shall not be
obligated to re-issue a Note if the Holder contemporaneously requests the
Company to convert such remaining principal amount, plus accrued Interest and
Default Interest, if any, into Common Stock.

13.

Payment of Collection, Enforcement and Other Costs. If: (i) this Note is placed
in the hands of an attorney for collection or enforcement or is collected or
enforced through any legal proceeding; or (ii) an attorney is retained to
represent the Holder of this Note in any bankruptcy, reorganization,
receivership or other proceedings affecting creditors' rights and involving a
claim under this Note, then the Company shall pay to the Holder all reasonable
attorneys' fees, costs and expenses incurred in connection therewith, in
addition to all other amounts due hereunder.

14.

Cancellation. After all principal, accrued Interest and Default Interest, if
any, at any time owed on this Note has been paid in full or otherwise converted
in full, this Note shall automatically be deemed canceled, shall be surrendered
to the Company for cancellation and shall not be reissued.

15.

Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note.

16.

Governing Law. This Note shall be construed and enforced in accordance with, and
all questions concerning the construction, validity, interpretation and
performance of this Note shall be governed by, the laws of the State of Texas,
without giving effect to provisions thereof regarding conflict of laws. Each
party hereby irrevocably submits to the non-exclusive jurisdiction of the state
and federal courts sitting in Texas for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by sending, through certified mail or overnight courier, a copy
thereof to such party at the address for such notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 



 7

 



 

[img001.jpg]

 



17.

Remedies, Characterizations, Other Obligations, Breaches and Injunctive Relief.
The remedies provided in this Note shall be cumulative and in addition to all
other remedies available under this Note, at law or in equity (including a
decree of specific performance and/or other injunctive relief), and no remedy
contained herein shall be deemed a waiver of compliance with the provisions
giving rise to such remedy and nothing herein shall limit the Holder's right to
pursue actual damages for any failure by the Company to comply with the terms of
this Note. The Company covenants to the Holder that there shall be no
characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder thereof and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof).

18.

Specific Shall Not Limit General; Construction. No specific provision contained
in this Note shall limit or modify any more general provision contained herein.
This Note shall be deemed to be jointly drafted by the Company and the Holder
and shall not be construed against any person as the drafter hereof.

19.

Failure or Indulgence Not Waiver. No failure or delay on the part of the Holder
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude further exercise thereof or of any other right,
power or privilege.

20.

Partial Payment. In the event of partial payment by the Holder, the principal
sum due to the Holder shall be prorated based on the consideration actually paid
by the Holder such that the Company is only required to repay the amount funded
and the Company is not required to repay any unfunded portion of this Note, with
the exception of any OID contemplated herein.

21.

Entire Agreement. This Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subjects herein. None of
the terms of this Agreement can be waived or modified, except by an express
agreement signed by all Parties hereto.

22.

Additional Representations and Warranties. The Company expressly acknowledges
that the Holder, including but not limited to its officer, directors, employees,
agents, and affiliates, have not made any representation or warranty to it
outside the terms of this Agreement. The Company further acknowledges that there
have been no representations or warranties about future financing or subsequent
transactions between the parties.

23.

Notices. All notices and other communications given or made to the Company
pursuant hereto shall be in writing (including facsimile or similar electronic
transmissions) and shall be deemed effectively given: (i) upon personal
delivery, (ii) when sent by electronic mail or facsimile, as deemed received by
the close of business on the date sent, (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid
or (iv)   one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery. All communications shall be sent either
by email, or fax, or to the email address or facsimile number set forth on the
signature page hereto. The physical address, email address, and phone number
provided on the signature page hereto shall be considered valid pursuant to the
above stipulations; should the Company's contact information change from that
listed on the signature page, it is incumbent on the Company to inform the
Holder.



 

24.

Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the rest of the Agreement shall be enforceable in accordance with
its terms.

25.

Usury. If it shall be found that any interest or other amount deemed interest
due hereunder violates the applicable law governing usury, the applicable rate
of interest due hereunder shall automatically be lowered to equal the maximum
rate of interest permitted under applicable law. The Company covenants (to the
extent that it may lawfully do so) that it will not seek to claim or take
advantage of any law that would prohibit or forgive the Company from paying all
or a portion of the principal, Interest or Default Interest on this Note.

26.

Successors and Assigns. This Agreement shall be binding upon all successors and
assigns hereto.

 

— SIGNATURE PAGE TO FOLLOW —



 



 8

 

 

[img001.jpg]

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed by its CEO, on
and as of the Issuance Date.

 

 

COMPANY

 

Signature:

 



By:  

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Email: 

 

 

 

 

 

Phone: 

 

 

 

 

 

Facsimile:

 

 



 

JSJ Investments Inc.

 

Signature:

 

[img002.jpg]

 

Sameer Hirji, President
JSJ Investments Inc. 

6060 North Central Expressway, Suite 500
Dallas TX 75206 

888-503-2599

 





 9

 

 

[img001.jpg] 

 

Exhibit 1

 

Conversion Notice

 

Reference is made to the 12% Convertible Note issued by XLI Technologies, Inc.
(the "Note"), dated December 3, 2015 in the principal amount of $250,000 with
12% interest. This note currently holds a principal balance of $250,000. The
features of conversion stipulate a Conversion Price equal to the lower of (i) a
40% discount to the lowest trading price during the previous twenty (20) trading
days to the date of a Conversion Notice; or (ii) a 40% discount to the lowest
trading price during the previous twenty (20) trading days before the date that
this note was executed, pursuant to the provisions of Section 2(a)(ii) in the
Note.

 

In accordance with and pursuant to the Note, the undersigned hereby elects to
convert $______ of the principal/interest balance of the Note, indicated below
into shares of Common Stock (the "Common Stock"), of the Company, by tendering
the Note specified as of the date specified below.

 

Date of Conversion: __________

 

Please confirm the following information:

 

Conversion Amount: $ ____________________

 

Conversion Price: $ ____________________ ( ____ % discount from $
____________________)

 

Number of Common Stock to be issued:
_____________________________________________________________________

 

Current Issued/Outstanding:
_______________________________________________________________________________

 

If the Issuer is DWAC eligible, please issue the Common Stock into which the
Note is being converted in the name of the Holder of the Note and transfer the
shares electronically to:

 

[BROKER INFORMATION]

 

Holder Authorization:

 

JSJ Investments Inc. 

6060 North Central Expressway, Suite 500 *Do not send certificates to this
address

Dallas, TX 75206 

888-503-2599 

Tax ID: 20-2122354

 

Sameer Hirji, President

 

[DATE]

 

[CONTINUED ON NEXT PAGE]

 



 10

 



 

[img001.jpg]

 

PLEASE BE ADVISED, pursuant to Section 2(e)(ii) of the Note, "Upon receipt by
the Company of a copy of the Conversion Notice, the Company shall as soon as
practicable, but in no event later than one (1) Business Day after receipt of
such Conversion Notice, SEND, VIA EMAIL, FACSIMILE OR OVERNIGHT COURIER, A
CONFIRMATION OF RECEIPT OF SUCH CONVERSION NOTICE TO SUCH HOLDER INDICATING THAT
THE COMPANY WILL PROCESS SUCH CONVERSION NOTICE in accordance with the terms
herein. Within two (2) Business Days after the date of the Conversion
Confirmation, the Company shall have issued and electronically transferred the
shares to the Broker indicated in the Conversion Notice; should the Company be
unable to transfer the shares electronically, they shall, within two (2)
Business Days after the date of the Conversion Confirmation, have surrendered to
FedEx for delivery the next day to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder, for the number of
shares of Common Stock to which the Holder shall be entitled."

 

Signature:

 

___________________________

 

James Schramm

CEO

XLI Technologies, Inc.

 

 

11

--------------------------------------------------------------------------------